COBB, Judge.
The appellant, Western Waste Industries of Florida, challenges the award to the tort plaintiff below, Christine Merriam, of $74,-000.00 for future medical expenses and lost earning ability. The balance of the judgment below, based upon admitted liability and a jury verdict for damages, is not contested on appeal.
Western Waste urges that the trial judge erred in allowing the plaintiffs claims for these two items to go to the jury. Based upon the record, we agree that there was insufficient evidence to submit the issue of lost earning ability to the jury, and a directed verdict should have been granted on that issue. There was, however, some competent evidence adduced as to future medical expenses, albeit the aggregate amount thereof appears to fall far short of $74,000.00.
Accordingly, we reverse the award of $74,-000.00 and remand for a new trial on the issue of future medical expenses.
REVERSED AND REMANDED.
DAUKSCH and GRIFFIN, JJ., concur.